Exhibit 10.4
 
Avisa IR Services, Inc.
 
SERVICES AGREEMENT
 
 
THIS AGREEMENT (“Agreement”) dated April 2, 2010, is by and between:
 
Avisa IR Services, Inc.  (the “Agency”)
89 Hennessy Road
Wan Chai, Hong Kong
 
and 
 
Dong Ke Pharmaceutical, Inc., a Delaware Corporation (the “Company”)
No.8 of Xinqiao Road
Yangling High-tech of Agriculture Demonstration Region
Xi'an, Shaanxi Province, P.R.C.




RECITALS


WHEREAS, the Company is in need of assistance in the public company sector
including advising on and with respect to investor relations services to be
provided by Agency to Dong Ke Pharmaceutical, Inc.


NOW, THEREFORE, the parties hereby agree as follows:
 
SERVICES.  The Company hereby engages Agency to provide investor relations
services to Dong Ke Pharmaceutical, Inc as of May 1, 2010 until April 30,
2011.  Unless written notification is received 30 days in advance, the Agreement
is automatically renewable for one year.
 
TERM.  May 1, 2010 through April 30, 2011.
 
COMPENSATION.  Agency will receive in consideration for the Investor Relations
Services to be performed by Consultant under this Agreement, the Company will
issue the Consultant warrants to acquire 72,727 Warrants to purchase common
shares of the Company’s stock, adjusted for any forward or reverse splits, with
registration rights, at a $13.75 exercise price and expiration date of April 30,
2013, for time spent on Consulting Services.   (collectively, the “Warrants”)
 
EXPENSES.   During the Term, Dong Ke Pharmaceutical, Inc. will reimburse Agency
for all pre-approved Agency’s actual, direct, out-of-pocket costs, for properly
documented, verifiable, non-personal, reasonable business expenses incurred by
Agency in connection with and directly relating to Agency’s performance of its
services under this Agreement, such as long distance telephone charges,
photocopies at a rate not to exceed $.10 per copy, newswire distribution,
postage and miscellaneous expenses as necessary.  Expenses in excess of $500
shall be approved in writing by the Company in advance.
 
REPRESENTATIONS/WARRANTIES.  Agency represents and warrants the following: 
All of Agency’s services shall be provided in a timely and competent manner in
accordance with industry quality standards;
 
Any materials or documents submitted, developed or created by Agency for Dong Ke
Pharmaceutical, Inc. shall not violate or infringe upon a trademark, trade name,
copyright, patent, literary or any other property right of any person or entity
or constitute defamation, libel, slander, trade disparagement, plagiarism or an
invasion of privacy.
 
Agency has the right to enter into this Agreement and is free to enter and fully
perform the services hereunder.  Agency does not have any contract or other
agreement with any other person or entity which might conflict or interfere or
be inconsistent with any of the provisions of this Agreement or the enjoyment by
the Company of any rights granted hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
INDEMNIFICATION.  Agency shall indemnify and hold the Company harmless from and
against any and all losses, damages, liabilities, claims, demands, suits and
expenses (including reasonable attorneys’ fees) that the Company may incur or be
liable for as a result of any claim, suit, or proceeding made or brought against
Dong Ke Pharmaceutical, Inc. based upon or rising out of Agency’s negligence,
willful misconduct, or any breach of its obligations or warranties contained in
this Agreement.
 
Dong Ke Pharmaceutical, Inc. agrees to indemnify and hold harmless Agency from
and against all losses, claims, damages, expenses or liabilities which it may
incur based on information, representation, reports or data furnished to the
Agency by the Company, to the extent that such material is relied upon by the
Agency and directly incorporated by Agency to provide services to the Company
under this Agreement.
 
NOTICES.  All notices, approvals and other communications hereunder shall be
effective only if in writing and either personally delivered or sent by
registered or certified mail, return receipt requested, or by express mail or
air express, or via electronic mail.
 
TERMINATION.  Notwithstanding anything to the contrary contained elsewhere
herein, Dong Ke Pharmaceutical, Inc. shall have the right to terminate this
Agreement for any reason whatsoever by sixty (60) day written notice to
Agency.  In the event of such termination, Dong Ke Pharmaceutical, Inc. shall be
released from all obligations under this Agreement, provided that Dong Ke
Pharmaceutical, Inc. agrees to pay Agency for services performed hereunder prior
to the date of termination on a pro-rata basis. Furthermore, upon termination,
Agency shall immediately deliver to Dong Ke Pharmaceutical, Inc. all elements
and related materials then in Agency’s possession relating to Dong Ke
Pharmaceutical, Inc.  and Dong Ke Pharmaceutical, Inc. shall have the right to
use all materials and information created by Agency under this Agreement.  No
termination of Agency’s services hereunder shall affect Dong Ke Pharmaceutical,
Inc.’s rights in or to the results and proceeds of Agency’s services theretofore
rendered hereunder, or Dong Ke Pharmaceutical, Inc.’s rights at law and in
equity, nor shall any termination affect any other rights granted to Dong Ke
Pharmaceutical, Inc. by Agency hereunder.
 
GOVERNING LAW.   This agreement shall be deemed made in the Hong Kong and shall
be construed in accordance with the laws of New York applicable to contracts
entirely made and performed therein. 
 
ENTIRE AGREEMENT.   The Agreement constitutes the entire understanding between
the parties with respect to Agency’s services hereunder and supersedes all prior
negotiations and understandings relating thereto.
 
REGISTRATION RIGHTS.  The Company will cause a registration statement to be
filed with the U.S. Securities and Exchange Commission, covering 100% of the
common stock underlying the Warrants, on or before October 31, 2010 and use its
commercially reasonable efforts to cause the registration statement to become
effective within one hundred eighty (180) days following the date of this
Agreement.  The Company will also use commercially reasonable efforts to
maintain the effectiveness of the registration statement for a period of 3 years
from the date of this Agreement.
 
The Company will be deemed not to have used commercially reasonable efforts to
cause the registration statement to become, or to remain effective during the
requisite period if the Company voluntarily takes any action that would, or
omits any action the omission of which would result in either: (i) such
registration statement not being declared effective; or (ii) the holders of
securities covered by a previously effective registration statement being
prohibited by applicable law from trading the securities covered thereby.
  
The Agreement may not be modified or amended except by written instrument signed
by the parties hereto.  The invalidity or illegality of any party of this
Agreement shall not affect the validity or enforceability of any other part
hereof.






 
 

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
Dong Ke Pharmaceutical, Inc.:






 
By: /s/ Dongke Zhao

--------------------------------------------------------------------------------

Dongke Zhao, Chief Executive Officer
Date: April 2, 2010
 
 
Avisa IR Services, Inc. 






 
By: /s /Ting Ting Cia

--------------------------------------------------------------------------------

Ting Ting Cia, President
Date: April 2, 2010


 
 
 
 
 
 
 
 
 
 

